Exhibit 10.5

 

Amended and Restated Employment Agreement

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),  is made
effective as of the 1st day of March, 2018 (the “Commencement Date”), by and
between Mackinac Financial Corporation, a Michigan corporation (the “Company”)
 and Jesse Deering (the “Executive”).

 

Background

 

The Board of Directors of the Company (the “Board”)  has determined that it is
in the best interests of the Company and its shareholders to employ the
Executive as an officer of the Company and its subsidiary bank, mBank
 (“mBank”).  The Company and the Executive currently have an established
employment relationship pursuant to an Employment Agreement dated August 1, 2016
(the “2016 Employment Agreement”).  The Company and the Executive desire to
enter into this Agreement to amend and restate the terms and conditions of such
employment relationship and the 2016 Employment Agreement in their entireties.  
 This Agreement shall represent the entire understanding and agreement between
the parties with respect to the Executive’s employment with the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the parties agree as follows:

 

Terms and Conditions

 

1. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Commencement Date and ending on the third anniversary of the Commencement
Date (the “Initial Term”).  The term of this Agreement will automatically be
renewed for successive terms of one (1)  year each (each, a “Renewal Term”)  at
the end of the Initial Term and at the end of each Renewal Term thereafter,
provided that the Board does not notify the Executive of its intention not to
renew this Agreement at least one hundred eighty (180)  days prior (the “Renewal
Date”)  to the expiration of the Initial Term or any Renewal Term.  For purposes
of this Agreement, “Employment Period” includes the Initial Term and any Renewal
Term(s)  thereafter.  Notwithstanding the foregoing, in the event of a Change in
Control, the date the Change in Control occurs shall become the Commencement
Date for all purposes thereafter, and each Change in Control thereafter shall
result in a new Commencement Date on the date of the latest Change in Control.

2. Terms of Employment.

(a) Position and Duties.

(i) During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company and mBank, and in such other position or
positions with the Company and its subsidiaries as are consistent with the
Executive’s position as Chief Financial



--------------------------------------------------------------------------------

 

 

Officer, and shall have such duties and responsibilities as are assigned to the
Executive by the Board.  The Executive agrees to serve as a member of the Board,
if elected to serve in such position during the Employment Period.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
full business time, energy, skills and attention to the business and affairs of
the Company, to discharge the responsibilities assigned to the Executive
hereunder, and to use the Executive’s reasonable best efforts to perform
faithfully and efficiently such responsibilities.  During the Employment Period
it shall not be a violation of this Agreement for the Executive to: (A)  serve
on corporate, civic or charitable boards or committees;  (B)  deliver lectures,
fulfill speaking engagements or teach at educational institutions; and (C)
 manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. 

(b) Compensation. 

(i) Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary at least equal to Two Hundred Five Thousand and
00/100 Dollars ($205,000.00)  (the “Annual Base Salary”), which shall be paid in
accordance with the Company’s normal payroll practices for senior executive
officers of the Company as in effect from time to time.  During the Employment
Period, the Compensation Committee of the Board (the “Compensation Committee”)
 will review the Annual Base Salary at least annually.  Any increase in the
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement.  The Annual Base Salary shall not be reduced
after any such increase (unless otherwise agreed to by the Executive)  and the
term “Annual Base Salary” as utilized in this Agreement shall refer to the
Annual Base Salary as so increased or adjusted. 

(ii) Annual Bonus.  In addition to the Annual Base Salary, for each fiscal year
ending during the Employment Period, the Executive shall be eligible for an
annual cash bonus, as determined by the Compensation Committee (the “Annual
Bonus”).  Each such Annual Bonus awarded to the Executive shall be paid, unless
the Company’s audit has been delayed, on the date the Company’s independent
registered public accounting firm signs its audit report on the Company’s
financial statements for the year for which the Annual Bonus is awarded.

(iii) Long-Term Incentive Compensation.  During the Employment Period, the
Executive shall be entitled to participate in any stock option, performance
share, performance unit or other equity based long-term incentive compensation
plan, program or arrangement (the “Plans”)  generally made available to senior
executive officers of the Company, on substantially the same terms and
conditions as generally apply to such other officers, except that the size of
the awards made to the Executive shall reflect the Executive’s position with the
Company and the Board’s views. 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in, and shall receive all benefits under, welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical,

2

--------------------------------------------------------------------------------

 

 

prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs)  to the extent available
generally or to other senior executive officers of the Company.

(v) Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the plans, practices, policies and programs of the
Company, as approved by the Board. 

(vi) Relocation.  If the Executive is directed by the Company to relocate the
Executive’s principal office to a location twenty-five (25)  miles or more from
Birmingham, Michigan (the “Relocation Directive”): (A)  the Company shall pay
the Executive’s reasonable relocation costs; and (B)  if requested by the
Executive, within sixty (60)  days of the Relocation Directive, the Company
shall purchase the Executive’s principal residence for its appraised fair market
value and otherwise cover all costs associated with such purchase, including,
without limitation, the cost of such appraisal; provided, however, that in the
event the Executive requests the Company to purchase the Executive’s principal
residence, the Executive will not be entitled to terminate the Executive’s
employment for Good Reason resulting from such Relocation Directive.

(vii) Vacation.  During the Employment Period, the Executive shall be eligible
for participation in, and shall receive all benefits under, vacation programs
provided by the Company and its affiliated companies to the extent available
generally or to other senior executive officers of the Company.

(c) Recoupment of Unearned Incentive Compensation. Unless otherwise waived by
the Company, if the Board, or an appropriate committee thereof, determines that
any fraud, gross negligence, or intentional misconduct by the Executive is a
significant contributing factor to the Company having to restate all or a
portion of its financial statements, the Board or committee may require
reimbursement of any bonus or incentive compensation paid to the Executive if
and to the extent that (i)  the amount of incentive compensation was calculated
based upon the achievement of certain financial results that were subsequently
reduced due to a restatement, (ii)  the Executive engaged in any fraud or
misconduct that caused or significantly contributed to the need for the
restatement, and (iii)  the amount of the bonus or incentive compensation that
would have been awarded to the Executive had the financial results been properly
reported would have been lower than the amount actually awarded. 

3. Termination of Employment. 

(a) Notwithstanding Section 1, the Employment Period shall end upon the earliest
to occur of (i)  the Executive’s death, (ii)  a Termination due to Disability,
(iii)  a Termination for Cause, (iv)  the Termination Date specified in
connection with any exercise by the Company of its Termination Right or (v)  a
Termination for Good Reason.  If the Employment Period terminates as of a date
specified under this Section 3, the Executive agrees that, upon written request
from the Company, the Executive shall resign from any and all positions the
Executive holds with the Company and any of its subsidiaries and affiliates,
effective immediately following receipt of such request from the Company (or at
such later date as the Company may specify).



3

--------------------------------------------------------------------------------

 

 

(a) This Agreement may be terminated by the Executive at any time upon sixty
(60)  days prior written notice to the Company or upon such shorter period as
may be agreed upon between the Executive and the Board.  In the event of such
termination, the Company shall be obligated only to continue to pay the
Executive’s salary and provide other benefits provided by this Agreement up to
the date of such termination.

(b) Benefits Payable Under Termination. 

(i) In the event of the Executive’s death during the Employment Period or a
Termination due to Disability, the Company shall provide the Executive or the
Executive’s beneficiaries or legal representatives with the Unconditional
Entitlements, including, but not limited to, any such Unconditional Entitlements
that are or become payable under any Company plan, policy, practice or program
or any contract or agreement with the Company by reason of the Executive’s death
or Termination due to Disability.    

(ii) In the event of the Executive’s Termination for Cause, the Company shall
provide the Executive with the Unconditional Entitlements.    

(iii) In the event of a Termination for Good Reason or the exercise by the
Company of its Termination Right, the Company shall provide the Executive
with: (A)  the Unconditional Entitlements; and (B)  the Conditional Benefits,
provided that the Executive delivers to the Company and does not revoke a
general release of claims in favor of the Company, mBank and certain related
parties in substantially the form attached hereto as Exhibit A.  Such release
shall be executed and delivered by the Executive within thirty (30)  days
following the Termination Date, and may be revoked by the Executive within seven
(7)  days following delivery of such release (the “Effective Release Date”). In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, nor shall the amount of any payment
hereunder be reduced by any compensation earned by the Executive as a result of
employment by a subsequent employer.  

(c) Unconditional Entitlements.  For purposes of this Agreement, the
“Unconditional Entitlements” to which the Executive may become entitled under
Section 3(c)  are as follows:

(i) Earned Amounts.  The Earned Compensation shall be paid within thirty (30)
 days following the termination of the Executive’s employment hereunder, or if
any part thereof constitutes a bonus which is subject to or conditioned upon any
performance conditions, within thirty (30)  days following the determination
that such conditions have been met, provided that in no event shall the bonus be
paid later than ninety (90)  days following the Executive’s termination of
employment.

(ii) Benefits. All benefits payable to the Executive under any employee benefit
plans (including, without limitation any pension plans or 401(k)  plans)  of the
Company or any of its affiliates applicable to the Executive at the time of
termination of the Executive’s employment with the Company and all amounts and
benefits (other than the Conditional Benefits)  which are vested or which the
Executive is otherwise entitled to receive under the terms of or in

4

--------------------------------------------------------------------------------

 

 

accordance with any plan, policy, practice or program of, or any contract or
agreement with, the Company, at or subsequent to the date of the Executive’s
termination without regard to the performance by the Executive of further
services or the resolution of a contingency, shall be paid or provided in
accordance with and subject to the terms and provisions of such plans, it being
understood that all such benefits shall be determined on the basis of the actual
date of termination of the Executive’s employment with the Company. 

(iii) Indemnities.  Any right which the Executive may have to claim a defense
and/or indemnity for liabilities to or claims asserted by third parties in
connection with the Executive’s activities as an officer, director or employee
of the Company shall be unaffected by the Executive’s termination of employment
and shall remain in effect in accordance with its terms.

(iv) Medical Coverage.  The Executive shall be entitled to such continuation of
health care coverage as is required under, and in accordance with, applicable
law or otherwise provided in accordance with the Company’s policies.  The
Executive shall be notified in writing of the Executive’s rights to continue
such coverage after the termination of the Executive’s employment pursuant to
this Section 3(d)(iv), provided that the Executive timely complies with the
conditions to continue such coverage.  The Executive understands and
acknowledges that the Executive is responsible to make all payments required for
any such continued health care coverage that the Executive may choose to
receive.

(v) Business Expenses. The Executive shall be entitled to reimbursement, in
accordance with the Company’s policies regarding expense reimbursement as in
effect from time to time, for all business expenses incurred by the Executive
prior to the date of termination of the Executive’s employment.

(vi) Stock Options/Equity Awards. Except to the extent additional rights are
provided upon the Executive’s qualifying to receive the Conditional Benefits,
the Executive’s rights with respect to any stock options and/or other equity
awards granted to the Executive by the Company shall be governed by the terms
and provisions of the plans (including plan rules)  and award agreements
pursuant to which such stock options and equity awards were awarded, as in
effect at the date of termination of the Executive’s employment.

(d) Conditional Benefits. For purposes of this Agreement, the “Conditional
Benefits” to which the Executive may become entitled are as follows:

(i) Severance Amount. The Company shall pay the Executive a lump sum amount
equal to the Severance Amount on the Effective Release Date.

(ii) Stock Options.  All of the Executive’s stock options shall fully and
immediately vest and become exercisable.  Once exercisable, all stock options
shall remain exercisable until the stock option termination date.  All of the
Executive’s stock options that were vested and exercisable or become vested and
exercisable at the Termination Date shall remain exercisable until the
expiration date of such stock options.  Except as otherwise expressly provided
herein, all stock options shall continue to be subject to the Original Stock
Option Award Documents. 



5

--------------------------------------------------------------------------------

 

 

(iii) Equity Awards. Any restrictive stock or other equity award subject to
vesting shall fully and immediately vest to the extent not already
vested.  Except as otherwise expressly provided herein, all such restricted
stock or other equity awards shall be subject to, and administered in accordance
with, the Original Award Documents. 

(iv) Pro-Rated Current Year Bonus. The Company shall pay the Executive a pro
rata annual bonus for the year in which the Termination Date occurs, determined
on the basis of an assumed full-year target bonus (as determined by the
Compensation Committee of the Board)  and the number of days in the applicable
fiscal year occurring on or before the Termination Date.  Such pro-rata current
year bonus shall be paid no later than the later of (A)  two and a half (2 ½)
 months after the end of the Executive’s tax year in which the Termination Date
occurs and (B)  two and a half (2 ½)  months after the end of the Company’s tax
year in which the Termination Date occurs.

(v) Health Benefit Coverage.  The Executive shall be entitled to participate in
the Company’s health care benefit plan at the Company’s expense for an eighteen
(18)-month period after the Termination Date or, in the event such participation
is not permitted, a cash payment equal to the value of the benefit excluded
payable in monthly installments over such eighteen (18)-month period; provided,
however, that in the event the Executive obtains other employment and is
eligible to participate in the health plan of the Executive’s new employer, any
benefits provided under the Company’s health benefit plan shall be secondary to
the benefits provided under the health benefit plan of the Executive’s new
employer.

(vi) Additional Distribution Rules.  Notwithstanding any other payment date or
schedule provided in this Agreement to the contrary, if the Executive is deemed
on the date of termination of the Executive’s employment to be a “specified
employee” within the meaning of that term under Section 409A of the Code and the
regulations thereunder (“Section 409A”), then each of the following shall apply:

(A) With regard to any payment that is considered “nonqualified deferred
compensation” under Section 409A payable on account of and within six (6)
 months after a “separation from service” (within the meaning of Section 409A
and as provided in Section 3(h)  of this Agreement), such payment shall instead
be made on the date which is the earlier of (1)  the expiration of the six
(6)-month period measured from the date of the Executive’s “separation from
service,” and (2)  the date of the Executive’s death (the “Delay Period”)  to
the extent required under Section 409A.  Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section 3(e)(vi)  (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay)  shall be paid to the Executive in a lump sum, and all
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein; and

(B) To the extent that benefits to be provided during the Delay Period are
considered “nonqualified deferred compensation” under Section 409A provided on
account of a “separation from service,” the Executive shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Executive,
to the extent that such costs would otherwise have been paid or reimbursed by
the Company or to the extent that such benefits would otherwise have been
provided by the Company at no cost to the Executive, for the Company’s

6

--------------------------------------------------------------------------------

 

 

share of the cost of such benefits upon expiration of the Delay Period, and any
remaining benefits shall be paid, reimbursed or provided by the Company in
accordance with the procedures specified herein.

The foregoing provisions of this Section 3(e)(vi)  shall not apply to any
payments or benefits that are excluded from the definition of “nonqualified
deferred compensation” under Section 409A, including, without limitation,
payments excluded from the definition of “nonqualified deferred compensation” on
account of being separation pay due to an involuntary separation from service
under Treasury Regulation 1.409A-1(b)(9)(iii).    

(e) Definitions.  For purposes of this Agreement, the following terms shall have
the meanings ascribed to them below:

(i) “Affiliate” means any corporation, partnership, limited liability company,
trust or other entity which directly, or indirectly through one or more
intermediaries, controls, is under common control with, or is controlled by, the
Company.

(ii) “Change in Control” means the first occurrence of any of the following:

(A) any Person acquires “beneficial ownership” (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Company representing forty percent
(40%)  or more of the combined Voting Power of the Company’s securities;

(B) within any twenty-four (24)-month period, the persons who were directors of
the Company at the beginning of such period (the “Incumbent Directors”)  cease
to constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided that any director elected or nominated for
election to the Board by a majority of the Incumbent Directors still in office
shall be deemed to be an Incumbent Director for purposes of this subclause
3(f)(ii)(B);

(C) the effective date of the consummation of any merger, consolidation, share
exchange, division, sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Event”), if immediately following the
consummation of such Corporate Event those Persons who were shareholders of the
Company immediately prior to such Corporate Event do not hold, directly or
indirectly, a majority of the Voting Power, in substantially the same proportion
as prior to such Corporate Event, of (1)  in the case of a merger or
consolidation, the surviving or resulting corporation or (2)  in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than forty percent (40%)  of the consolidated assets of the Company
immediately prior to such Corporate Event;

(D) the approval by the shareholders of the Company of a plan of liquidation
with respect to the Company; or

(E) the occurrence of any other event which the Board declares to be a Change in
Control.



7

--------------------------------------------------------------------------------

 

 

(iii) “Code” means the Internal Revenue Code of 1986, as amended.

(iv) “Earned Compensation” means the sum of: (A)  any Annual Base Salary earned,
but unpaid, for services rendered to the Company on or prior to the date on
which the Employment Period ends pursuant to Section 3(a)  (but excluding any
salary and interest accrued thereon, the payment of which has been deferred);
and (B)  if the Executive’s employment terminates due to the Executive’s death
or in a Termination due to Disability or a Termination for Good Reason or due to
the Company’s exercise of its Termination Right, in any case, after the end of a
fiscal year, but before the Annual Bonus payable for services rendered in such
fiscal year has been paid, the Annual Bonus that would have been payable to the
Executive for such completed fiscal year in accordance with Section 2(b)(ii).

(v) “Original Stock Option Award Documents” means, with respect to any stock
option, the terms and provisions of the award agreement and plan pursuant to
which such stock option was granted, each as in effect on the Termination Date.

(vi) “Original Award Documents” means, with respect to any restricted stock or
other equity award, the terms and provisions of the award agreement related to,
and the plan governing, such restricted stock or other equity award, each as in
effect on the Termination Date.

(vii) “Person” shall have the same meaning as ascribed to such term in Section
3(a)(9)  of the Exchange Act, as supplemented by Section 13(d)(3)  of the
Exchange Act, and shall include any group (within the meaning of Rule 13d-5(b)
 under the Exchange Act); provided that Person shall not include (A)  the
Company or any of its Affiliates, or (B)  any employee benefit plan (including
an employee stock ownership plan)  sponsored by the Company or any of its
Affiliates.

(viii) “Severance Amount” means an amount equal to the aggregate Annual Base
Salary which would have been earned by the Executive under this Agreement
(including any scheduled increase therein)  for the eighteen (18)-month period
commencing on the day after the Termination Date.

(ix) “Termination for Cause” means a termination of the Executive’s employment
by the Company due to the Executive’s (A)  gross negligence, (B)  gross
misconduct, (C)  willful nonfeasance or (D)  willful material breach of this
Agreement (each of (A), (B), (C)  and (D), “Cause”), which termination may be
effected (y)  immediately upon notice from the Company if the Company shall
reasonably and in good faith determine that the conduct or cause specified in
such notice is not curable (it being understood that such notice shall describe
in reasonable detail the conduct or cause giving rise to such notice and shall
state the reason(s)  why the Company has determined that such conduct or cause
is not curable); or (z)  upon twenty (20)  business days notice from the
Company, if the Company shall reasonably and in good faith determine that the
conduct or cause specified in such notice is curable (it being understood that
such notice shall describe in reasonable detail the conduct or cause giving rise
to such notice and shall state the reason(s)  why the Company has determined
that such conduct or cause is curable and what steps the Company believes should
or could be taken to cure such conduct or cause).



8

--------------------------------------------------------------------------------

 

 

(x) “Termination Date” means the earlier to occur of (A)  the date the Company
specifies in writing to the Executive in connection with the exercise of its
Termination Right or (B)  the date the Executive specifies in writing to the
Company in connection with any notice to affect a Termination for Good Reason.

(xi) “Termination due to Disability” means a termination of the Executive’s
employment by the Company because the Executive has been incapable, after
reasonable accommodation, of substantially fulfilling the positions, duties,
responsibilities and obligations set forth in this Agreement because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease for a period of (A)  six (6)  consecutive months or (B)  an aggregate of
nine (9)  months (whether or not consecutive)  in any twelve (12)-month
period.  Any question as to the existence, extent or potentiality of the
Executive’s disability shall be determined by a qualified physician selected by
the Company with the consent of the Executive, which consent shall not be
unreasonably withheld.  The Executive or the Executive’s legal representatives
or any adult member of the Executive’s immediate family shall have the right to
present to such physician such information and arguments as to the Executive’s
disability as he, she or they deem appropriate, including the opinion of the
Executive’s personal physician.

(xii) “Termination for Good Reason” means a termination of the Executive’s
employment by the Executive within thirty (30)  days of the Company’s failure to
cure, in accordance with the procedures set forth below, any of the following
events (each, “Good Reason”): (A)  a reduction in any of the Executive’s
compensation rights hereunder (that is, the Annual Base Salary), it being
understood that any reduction in the Annual Base Salary agreed to by the
Executive would not be a reduction in such compensation rights; (B)  the removal
of the Executive by the Company from the position of Chief Financial Officer;
(C)  a material reduction in the Executive’s duties and responsibilities as in
effect immediately prior to such reduction; (D)  the relocation of the
Executive’s principal office to a location that is more than fifty  (50)  miles
outside of Birmingham,  Michigan; or (E)  a material breach of any material
provision of this Agreement by the Company.  Notwithstanding the foregoing, a
termination shall not be treated as a Termination for Good Reason (y)  if the
Executive shall have consented in writing to the occurrence of the event giving
rise to the claim of Termination for Good Reason, or (z)  unless the Executive
shall have delivered a written notice to the Board within forty-five (45)  days
of the Executive’s having actual knowledge of the occurrence of one of such
events stating that the Executive intends to terminate the Executive’s
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within twenty-one (21)  days of the Company’s receipt of such notice.

(xiii) “Termination Right” means the right of the Company, in its sole, absolute
and unfettered discretion, to terminate the Executive’s employment under this
Agreement for any reason or no reason whatsoever.  For the avoidance of doubt,
any Termination for Cause effected by the Company shall not constitute exercise
of its Termination Right.

(xiv) “Voting Power” means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company.



9

--------------------------------------------------------------------------------

 

 

(xv) “Voting Securities”  means all securities entitling the holders thereof to
vote in an annual election of directors of a company.

(f) Conflict with Plans.  As permitted under the terms of the applicable Plans,
the Company and the Executive agree that the definitions of Termination for
Cause or Termination for Good Reason set forth in this Section 3 shall apply in
place of any similar definition or comparable concept applicable under either of
the Plans (or any similar definition in any successor plan).

(g) Section 409A. It is intended that payments and benefits under this Agreement
either be excluded from or comply with the requirements of Section 409A and the
guidance issued thereunder and, accordingly, to the maximum extent permitted,
this Agreement shall be interpreted consistent with such intent.  In the event
that any provision of this Agreement is subject to but fails to comply with
Section 409A, the Company may revise the terms of the provision to correct such
noncompliance to the extent permitted under any guidance, procedure or other
method promulgated by the Internal Revenue Service now or in the future or
otherwise available that provides for such correction as a means to avoid or
mitigate any taxes, interest or penalties that would otherwise be incurred by
the Executive on account of such noncompliance.  Provided, however, that in no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty imposed upon or other detriment suffered by the Executive under Section
409A or damages for failing to comply with Section 409A.  Solely for purposes of
determining the time and form of payments due the Executive under this Agreement
(including any payments due under Sections 3(c)  or 5)  or otherwise in
connection with the Executive’s termination of employment with the Company, the
Executive shall not be deemed to have incurred a termination of employment
unless and until the Executive shall incur a “separation from service” within
the meaning of Section 409A.  The parties agree, as permitted in accordance with
the final regulations thereunder, a “separation from service” shall occur when
the Executive and the Company reasonably anticipate that the Executive’s level
of bona fide services for the Company (whether as an employee or an independent
contractor)  will permanently decrease to no more than forty percent (40%)  of
the average level of bona fide services performed by the Executive for the
Company over the immediately preceding thirty-six (36)  months.  The
determination of whether and when a separation from service has occurred shall
be made in accordance with this subparagraph and in a manner consistent with
Treasury Regulation Section 1.409A-1(h).  All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A to the extent that such reimbursements or
in-kind benefits are subject to Section 409A, including, where applicable, the
requirements that: (i)  any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (ii)  the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii)  the reimbursement of an eligible expense will be
made on or before the last day of the calendar year following the year in which
the expense is incurred; and (iv)  the right to reimbursement is not subject to
set off or liquidation or exchange for any other benefit.  For purposes of
Section 409A, the Executive’s right to any installment payment under this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.  Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
ninety (90)  days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.    



10

--------------------------------------------------------------------------------

 

 

4. Executive Remedy.  The Executive shall be under no obligation to seek other
employment or other engagement of the Executive’s services.  The Executive
acknowledges and agrees that the payment and rights provided under Section 3 are
fair and reasonable, and are the Executive’s sole and exclusive remedy, in lieu
of all other remedies at law or in equity, for termination of the Executive’s
employment by the Company upon exercise of its Termination Right pursuant to
this Agreement or upon a Termination for Good Reason.

5. Additional Payments Following a Change in Control. 

(a) If, during the Employment Period, the Company shall terminate the
Executive’s employment other than due to the Executive’s death, a Termination
for Cause, a Termination due to Disability or if the Executive shall effect a
Termination for Good Reason in any case either (x)  within two (2)  years after
a Change in Control or (y)  within six (6)  months before a Change in Control in
contemplation of such Change in Control and with the purpose of avoiding the
effect of this Agreement had such termination occurred after such Change in
Control:

(i) the Company shall pay to the Executive, in a lump sum in cash within thirty
(30)  days after the date of termination, the aggregate of the following
amounts:

(A) the Unconditional Entitlements; and    

(B) an amount equal to the sum of (i) the product of two (2)  times the Annual
Base Salary, and (ii) the average of the full year Annual Bonus paid to the
Executive during the last three (3) fully completed years.

(ii) the Company shall provide the Executive the Conditional Benefits minus the
Severance Amount and the pro-rated current year bonus.

(b) In the event that the aggregate of all payments or benefits made or provided
to the Executive under this Agreement and under all other plans, programs or
arrangements of the Company (the “Aggregate Payment”)  constitutes a parachute
payment, as such term is defined in Section 280G(b)(2)  of the Code (a
“Parachute Payment”), such payments and benefits shall be reduced or eliminated,
as determined by the Company, in the following order: (i)  any cash payments,
(ii)  any taxable benefits, (iii)  any nontaxable benefits, and (iv)  any
vesting or accelerated delivery of equity awards, in each case in reverse order
beginning with the payments or benefits that are to be paid the farthest in time
from the date that triggers the applicable excise tax, until the amount of the
remaining Aggregate Payment is one dollar less than the amount that would
constitute a Parachute Payment.  The determination of whether the Aggregate
Payment constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this Section 5(b)  shall be made
by an independent accounting firm (the “Accounting Firm”)  selected by the
Company prior to the Change in Control.  The Accounting Firm shall be a
nationally recognized United States public accounting firm which has not, during
the two (2)  years preceding the date of its selection, acted in any way on
behalf of (y)  the Company or any affiliate thereof or (z)  the Executive.  The
covenants set forth in Sections 6 through 8 have substantial value to the
Company and a portion of the Aggregate Payment made to the Executive under this
Agreement is in consideration of such services.  For purposes of calculating any
Parachute

11

--------------------------------------------------------------------------------

 

 

Payment, the Accounting Firm will consider the fair market value of such
covenants in determining the amount of the Aggregate Payment that shall not be
considered part of a Parachute Payment.    

(c) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment.  The Company agrees to pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof)  by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus, in
each case, interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A)  of the Code.

6. Confidentiality/Company Property.  

(a) Confidentiality. Without the prior written consent of the Company, except
(y)  as reasonably necessary in the course of carrying out the Executive’s
duties hereunder or (z)  to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency,
the Executive shall not disclose any Confidential Information unless such
Confidential Information has been previously disclosed to the public by the
Company or has otherwise become available to the public (other than by reason of
the Executive’s breach of this Section 6(a)).  The term “Confidential
Information” shall include, but shall not be limited to: (i)  the identities of
the existing and prospective customers or clients of the Company and its
Affiliates, including names, addresses, credit status, and pricing levels; (ii)
 the buying and selling habits and customs of existing and prospective customers
or clients of the Company and its Affiliates; (iii)  financial information about
the Company and its Affiliates; (iv)  product and systems specifications,
concepts for new or improved products and other product or systems data; (v)
 the identities of, and special skills possessed by, employees of the Company
and its Affiliates; (vi)  the identities of and pricing information about the
suppliers and vendors of the Company and its Affiliates; (vii)  training
programs developed by the Company or its Affiliates; (viii)  pricing studies,
information and analyses; (ix)  current and prospective products and
inventories; (x)  financial models, business projections and market studies;
(xi)  the financial results and business conditions of the Company and its
Affiliates; (xii)  business plans and strategies of the Company and its
Affiliates; (xiii)  special processes, procedures, and services of suppliers and
vendors of the Company and its Affiliates; and (xiv)  computer programs and
software developed by the Company or its Affiliates.

(b) Company Property. Promptly following the Executive’s termination of
employment, the Executive shall return to the Company all property of the
Company, and all copies thereof in the Executive’s possession or under the
Executive’s control, except that the Executive may retain the Executive’s
personal notes, diaries, rolodexes, mobile devices, calendars and correspondence
of a personal nature.



12

--------------------------------------------------------------------------------

 

 

7. Noncompetition.  Notwithstanding anything to the contrary contained elsewhere
in this Agreement, in view of the Executive’s importance to the success of the
Company and mBank, the Executive and the Company agree that the Company and
mBank would likely suffer significant harm from the Executive’s competing with
the Company or mBank during the Executive’s term of employment and for some
period of time thereafter. Accordingly, the Executive agrees that the Executive
shall not engage in competitive activities while employed by the Company or
mBank and, in the event the Executive’s employment is terminated without Good
Reason by the Executive or with or without Cause by the Company pursuant to this
Agreement, during the Restricted Period. The Executive shall be deemed to engage
in competitive activities if the Executive shall, without the prior written
consent of the Company, (a)  within a twenty-five (25)  mile radius of the main
office or any branch office of mBank, render services directly or indirectly, as
an employee, officer, director, partner, or otherwise, for any organization or
enterprise which competes directly or indirectly with the business of the
Company or any of its affiliates in providing financial products or services
(including, without limitation, banking, insurance or securities products or
services)  to consumers and businesses, or (b)  directly or indirectly acquire
any financial or beneficial interest in (except as provided in the next
sentence)  any organization which conducts or is otherwise engaged in a business
or enterprise within a twenty-five (25)  mile radius of the main office or any
branch office of mBank, which competes directly or indirectly with the business
of the Company or mBank or any of their affiliates in providing financial
products or services (including, without limitation, banking, insurance or
securities products or services)  to consumers and businesses. Notwithstanding
the preceding sentence, the Executive shall not be prohibited from owning less
than five percent (5%)  of any publicly traded corporation whether or not such
corporation is in competition with the Company. For purposes hereof, the term
“Restricted Period” shall equal eighteen (18)  months from the date of
termination.

8. Non-Solicitation.  For a period of eighteen (18)  months following the date
of termination of employment, the Executive shall not, directly or indirectly,
for or on behalf of either the Executive or any other financial institution: (a)
 induce or attempt to induce any employee of the Company or mBank to leave the
employ of the Company or mBank; (b)  in any way interfere with the relationship
between the Company or mBank and any employee of the Company or mBank; (c)
 employ, or otherwise engage as an employee, independent contractor or
otherwise, any employee of the Company or mBank; or (d)  induce or attempt to
induce any customer, supplier, licensee, or business relation of the Company or
mBank to cease doing business with the Company or mBank or in any way interfere
with a  relationship between the Company or mBank and any customer, supplier,
licensee or business relation of the Company or mBank.

9. Successors. 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any party acting in the form of a receiver or
trustee capacity.



13

--------------------------------------------------------------------------------

 

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise)  to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

10. Regulatory Provisions.

(a)If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Company’s or mBank’s affairs pursuant to
notice (the “FDIA Notice”)  served under Section 8(e)(3)  or Section 8(g)(1)  of
the Federal Deposit Insurance Act (12 U.S.C. §§1818(e)(3)  and 1818(g)(1))  (the
“FDIA”), the Company’s obligations under this Agreement will be suspended as of
the date of service of the FDIA Notice, unless stayed by appropriate
proceedings. 

(b)If the charges in the FDIA Notice are dismissed, the Company may, in its
discretion: (i)  pay the Executive all or part of the compensation withheld
while its obligations under this Agreement were suspended, and (ii)  reinstate
(in whole or in part)  any of its obligations which were suspended.

(c)If the Executive is removed from office and/or permanently prohibited from
participating in the conduct of the Company’s or mBank’s affairs by an order
issued under Section 8(e)(4)  or Section 8(g)(1)  of the FDIA (12 U.S.C.
§§1818(e)(4)  and (g)(1)), all obligations of the Company under this Agreement
will terminate as of the effective date of the order, but vested rights of the
Executive and the Company  as of the date of termination will not be affected.

(d)If the Company or mBank is in default, as defined in Section 3(x)(1)  of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement will
terminate as of the date of default, but vested rights of the Executive and the
Company as of the date of default will not be affected.

(e)Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon such payments’ compliance with Section 18(k)
 of the FDIA (12 U.S.C. §1828(k))  and 12 C.F.R. Part 359.

11. Miscellaneous.

(a) This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Michigan, without regard to the conflicts of law rules of
such state. Each of the parties hereto (i)  consents to submit itself to the
personal jurisdiction of the courts of the State of Michigan or any federal
court with subject matter jurisdiction located in the Western District of
Michigan (and any appeals court therefrom)  in the event any dispute arises out
of this Agreement or any transaction contemplated hereby, (ii)  agrees that it
will not attempt to deny or defeat such personal jurisdiction by motion or other
request for leave from any such court, and (iii)  agrees that it will not bring
any action relating to this Agreement or any transaction contemplated hereby in
any court other than such courts. 



14

--------------------------------------------------------------------------------

 

 

(a) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:Jesse Deering

2933 Ambleside Ct.

Rochester, MI  48306



If to the Company:Mackinac Financial Corporation

Attention: Lead Director of the Board of Directors

130 S. Cedar Street

Manistique, MI 49854-0369

with a copy to:Honigman Miller Schwartz and Cohn LLP

Attention: Phillip D. Torrence, Esq.

350 East Michigan Avenue, Suite 300

Kalamazoo, MI 49007-3800

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company hereby agrees to indemnify the Executive and hold the Executive
harmless to the extent provided under the Articles of Incorporation and the
By-Laws of the Company, as each may be amended from time to time, and the
Indemnification Agreement between the Company and the Executive, as it may be
amended from time to time, against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable
attorney’s fees), losses, and damages resulting from the Executive’s good faith
performance of the Executive’s duties and obligations with the Company. This
obligation shall survive the Employment Period. Notwithstanding the foregoing,
the Executive’s right to indemnification pursuant to this Section 11(e)  shall
be made ineffective as necessary to ensure compliance with 12 C.F.R. Part 359.

(e) From and after the Commencement Date, the Company shall cover the Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the Employment Period in the same amount and
to the same extent as the Company covers its other executive officers and
directors.

(f) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.



15

--------------------------------------------------------------------------------

 

 

(g) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the executive to effect a Termination for Good Reason shall not be
deemed to be a waiver of such provision of right or any other provision or right
of this Agreement.

(h) This Agreement, and all agreements, documents, instruments, schedules,
exhibits or certificates prepared in connection herewith, represent the entire
understanding and agreement between the parties with respect to the subject
matter hereof, supersede all prior agreements or negotiations between such
parties, including, without limitation, the 2016 Employment Agreement, and may
be amended, supplemented or changed only by an agreement in writing which makes
specific reference to this Agreement or the agreement or document delivered
pursuant hereto, as the case may be, and which is signed by the party against
whom enforcement of any such amendment, supplement or modification is sought.

Signatures on the Following Page

 

 

 



16

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

 

The Executive:

 

 

 

 

/s/ Jesse Deering

Jesse Deering

The Company:

 

Mackinac Financial Corporation

 

 

By: /s/ Paul D. Tobias

Name: Paul D. Tobias

Title:   CEO and Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

M:\15-004\Deering\Employment Agreement - Amended and Restated - Deering
(2-26-18)

 



Signature Page to Amended and Restated Employment Agreement

--------------------------------------------------------------------------------

 

 

 

 



18

--------------------------------------------------------------------------------

 



Exhibit A

 

FORM OF WAIVER AND RELEASE

PLEASE READ THIS WAIVER AND RELEASE CAREFULLY. IT INCLUDES A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS UP TO AND INCLUDING THE DATE THAT THIS AGREEMENT AND
RELEASE IS EXECUTED BY THE COMPANY AND THE EXECUTIVE.

1.For and in consideration of the payments and other benefits due to Jesse
Deering (the “Executive”)  pursuant to that certain Employment Agreement (the
“Employment Agreement”)  dated ______________ (the “Effective Date”), by and
between Mackinac Financial Corporation, a Michigan corporation (the “Company”),
and the Executive, and for other good and valuable consideration, including the
mutual promises made herein, the Executive and the Company irrevocably and
unconditionally release and forever discharge each other and each and all of
their present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, and each of their successors
and assigns, and all persons acting by, through, under or in concert with it,
and in each case individually and in their official capacities (collectively,
the “Released Parties”), from any and all charges, complaints, grievances,
claims and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”)  which
either party at any time heretofore had or claimed to have or which either party
may have or claim to have regarding events that have occurred up to and
including the date of the execution of this Release, including, without
limitation, any and all claims related, in any manner, to the Executive’s
employment or the termination thereof. In particular, each party understands and
agrees that the parties’ release includes, without limitation, all matters
arising under any federal, state, or local law, including civil rights laws and
regulations prohibiting employment discrimination on the basis of race, color,
religion, age, sex, national origin, ancestry, disability, medical condition,
veteran status, marital status and sexual orientation, or any other
characteristic protected by federal, state or local law including, but not
limited to, claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act of 1967, as amended, the Older Workers
Benefit Protection Act of 1990, as amended, the Americans with Disabilities Act,
the Rehabilitation Act, the Occupational Safety and Health Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (except as to vested retirement benefits, if any), the Worker Adjustment
and Retraining Notification Act, federal and state wage and hour laws, or any
common law, public policy, contract (whether oral or written, express or
implied)  or tort law, or any other federal, state or local law, regulation,
ordinance or rule having any bearing whatsoever.

2.The Executive must sign and return this Release to the Company on or before
the thirtieth (30th)  day following the Termination Date (as defined in the
Employment Agreement). The Executive can revoke this Release on or before the
seventh (7th)  day following the date of delivery of this Release to the
Company, by sending written notification of the Executive’s intent to revoke
this Release to the Company.  This Release shall not become effective or
enforceable until the seven (7)-day revocation period has expired.  All
correspondence pursuant to this Section 2 must be sent to the attention of the
Corporate

Exhibit A - 1

--------------------------------------------------------------------------------

 

 

Secretary at 130 S. Cedar Street, Manistique, MI  49854-0369 by personal
delivery or guaranteed overnight delivery. 

3.The Executive and the Company acknowledge that they may have sustained losses
that are currently unknown or unsuspected, and that such damages or losses could
give rise to additional causes of action, claims, demands and debts in the
future. Nevertheless, the Executive and the Company each acknowledge that this
Release has been agreed upon in light of this realization and, being fully aware
of this situation, the Executive and the Company nevertheless intend to release
each other from any and all such unknown claims, including damages which are
unknown or unanticipated. The parties understand the word “claims” to include
all actions, claims, and grievances, whether actual or potential, known or
unknown, and specifically but not exclusively all claims arising out of the
Executive’s employment and the termination thereof. All such “claims” (including
related attorneys’ fees and costs)  are forever barred by this Release and
without regard to whether those claims are based on any alleged breach of a duty
arising in a statute, contract, or tort; any alleged unlawful act, including,
without limitation, age discrimination; any other claim or cause of action; and
regardless of the forum in which it might be brought.

4.Notwithstanding anything else herein to the contrary, this Release shall not
affect, and the Executive and the Company, as applicable, do not waive or
release: (a)  rights to indemnification the Executive may have under (i)
 applicable law, (ii)  any other agreement between the Executive and a Released
Party and (iii)  as an insured under any director’s and officer’s liability or
other insurance policy now or previously in force; (b)  any right the Executive
may have to obtain contribution in the event of the entry of judgment against
the Executive as a result of any act or failure to act for which both the
Executive and any of the Company or its affiliates or subsidiaries
(collectively, the “Affiliated Entities”)  are or may be jointly responsible;
(c)  the Executive’s rights to benefits and payments under any stock options,
restricted stock, restricted stock units or other incentive plans or under any
retirement plan, welfare benefit plan or other benefit or deferred compensation
plan, all of which shall remain in effect in accordance with the terms and
provisions of such benefit and/or incentive plans and any agreements under which
such stock options, restricted shares, restricted stock units or other awards or
incentives were granted or benefits were made available; (d)  the Executive’s
rights as a shareholder of any of the Affiliated Entities; (e)  any obligations
of the Affiliated Entities under the Employment Agreement; (f)  any clawback
required pursuant to restrictions on compensation for employees of financial
institutions; (g)  any claims brought by the Federal Deposit Insurance
Corporation as receiver or conservator of the Company or its subsidiary mBank
that have not been released or waived by the Company; (h)  claims for improper
self-dealing; improper distributions and other limitations imposed by applicable
law; (i)  any finally and judicially determined, knowing violation of the law by
the Executive that has a material and adverse impact on the Company; (j)  any
fraud or other intentional misconduct by the Executive that has a material and
adverse impact on the Company; (k)  any material violation of any
confidentiality, nonsolicitation or noncompetition agreement or provision
executed by the Executive; or (l)  any other claim not subject to release by
operation of law.

5.The Executive acknowledges and agrees that the Executive: (a)  has been given
at least twenty-one (21)  days within which to consider this Release and its
ramifications and discuss the terms of this Release with the Company before
executing it (and that any modification of this Release, whether material or
immaterial, will not restart or change the original twenty-one (21)-

Exhibit A - 2

--------------------------------------------------------------------------------

 

 

day consideration period)  and the Executive fully understands that by signing
below the Executive is voluntarily giving up any right which the Executive may
have to sue or bring any other claims against the Released Parties; (b)  has
been given seven (7)  days after delivering this Release to the Company to
revoke this Release; (c)  has been advised to consult legal counsel regarding
the terms of this Release; (d)  has carefully read and fully understands all of
the provisions of this Release; (e)  knowingly and voluntarily agrees to all of
the terms set forth in this Release; and (f)  knowingly and voluntarily intends
to be legally bound by the same. The Executive also understands that,
notwithstanding anything in this Release to the contrary, nothing in this
Release shall be construed to prohibit the Executive from (y)  filing a charge
or complaint with the Equal Employment Opportunity Commission or any other
federal, state or local administrative or regulatory agency, or (z)
 participating in any investigation or proceedings conducted by the Equal
Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency; however, the Executive expressly waives the
right to any relief of any kind in the event that the Equal Employment
Opportunity Commission or any other federal, state or local administrative or
regulatory agency pursues any claim on the Executive’s behalf.

6.This Release is final and binding and may not be changed or modified except in
a writing signed by both parties.

Signature on the Following Page



Exhibit A - 3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive has executed this Release as of the date set
forth below.

 

 

 

 

 

    

 

Date

    

Jesse Deering

 

 

 

Exhibit A - 4

--------------------------------------------------------------------------------